Exhibit 10.30
CONSULTING AND NONCOMPETITION AGREEMENT
     THIS AGREEMENT is made as of this day of 25th January, 2011 by and between
ALLEGHENY TECHNOLOGIES INCORPORATED (hereinafter “ATI”), a Delaware corporation,
having its principal offices at 1000 Six PPG Place, Pittsburgh, PA 15222- 5479,
and Lynn D. Davis (hereinafter, the “CONSULTANT”), residing at [home address
omitted].
     WHEREAS, ATI is a manufacturer of specialty metals and has developed and
possesses certain information, data, and experience, relating to the manufacture
and sale of such products and which information, data, and experience
(hereinafter referred to and further defined below as “INFORMATION”) are
confidential, proprietary, and valuable commercial asset to ATI; and
     WHEREAS, CONSULTANT is Group President of ATI Primary Metals (“Group
President”); and
     WHEREAS, CONSULTANT and ATI have agreed that CONSULTANT is voluntarily
retiring his active employment with ATI effective as of the close of business on
February 1, 2011.
     WHEREAS, CONSULTANT and ATI are entering into a subsequent consulting and
noncompetition arrangement whereby ATI would compensate CONSULTANT and ATI would
have the benefit of CONSULTANT’S SERVICES (as defined below) and covenants that
CONSULTANT would not compete with ATI during the period of the consulting
arrangement; and
     WHEREAS, ATI now desires to obtain exclusivity of such SERVICES and
CONSULTANT desires to undertake the performance of such SERVICES and agrees to
certain noncompetition covenants to survive the termination of the consulting
arrangement.
     NOW, THEREFORE, in consideration of the mutual covenants, terms and
conditions herein and intending to be legally bound, the parties agree as
follows:
     SECTION I. EXCLUSIVE SERVICES
     (a) As used herein, CONSULTANT’S SERVICES means consulting services, as
reasonably requested by the Chief Executive Officer of ATI or his designee (the
“CEO”) from time to time, to be rendered by CONSULTANT exclusively to ATI in
connection with being responsible for the project management of ATI’s Rowley,
Utah premium grade titanium sponge facility (“Rowley”). Generally, CONSULTANT’S
duties are to include, (i) ensuring the successful and timely completion of
Rowley, (ii) standardization of the Rowley process, (iii) improving the Rowley
production yields as part of an orderly ramp up to full design capacity, and
(iv) ensuring that Rowley consistently produces the highest quality and most
competitive premium grade titanium products needed to satisfy ATI and its
customers in accordance with industry standards.

-1-



--------------------------------------------------------------------------------



 



CONSULTANT“S SERVICES also will include special projects which may arise from
time to time, including, in the near term, continuing to act as the key liaison
person between the management of US Magnesium and ATI. On a longer term basis,
CONSULTANT’S SERVICES will include helping to provide an orderly and timely
transition between ATI management responsible for Rowley on an ongoing basis and
US Magnesium. Additionally, on an interim basis and pursuant to the CEO’s
request, CONSULTANT will serve as the coordinator of ATI’s quarterly titanium
strategy meetings.
     (b) It is understood and agreed that SERVICES shall not include
confidential or proprietary information of any third party.
     (c) CONSULTANT shall devote the time necessary to perform SERVICES;
however, the parties expect that in the range of one-half of a normal-work month
should be sufficient for CONSULTANT to perform SERVICES.
     (d) CONSULTANT shall provide SERVICES to ATI during the term of this
Agreement with the title of “ATI Rowley Project Manager” until his duties
relating to Rowley are completed. Thereafter, CONSULTANT shall perform duties
without specific title. The SERVICES are expected to be performed primarily at
Rowley or at another ATI facility as reasonably appropriate under the
circumstances.
     (e) CONSULTANT is expected to attend the ATI 2011 Corrosion Conference and
general contracting courses in Salt Lake City, UT in order to maintain
CONSULTANT’S Professional Engineering License and General Contractor’s License
in the state of Utah until the completion of SERVICES, It is understood that
CONSULTANT shall not incur any “errors and omissions liability” to ATI for
SERVICES rendered hereunder.
     (f) CONSULTANT may be requested by ATI to participate (as author,
co-author, or editor) in the creation of written reports, speeches, and
collateral materials pertinent to the subject matter of the consultation.
     (g) CONSULTANT agrees, during the term of this Agreement, not to enter into
any agreement or arrangement, consulting or otherwise, with third parties in any
way related to specialty metals and materials and processes which are the same
or similar to those produced, sold or used by ATI or which are the subject of
any SERVICES under this Agreement. In the event CONSULTANT wishes to render
services to other business organizations, CONSULTANT will notify ATI in writing
and request a determination of whether or not ATI objects to CONSULTANT’S
rendering such services, and ATI will promptly respond with its determination.
Nothing in this agreement is intended to prevent CONSULTANT from providing
services to charitable or nonprofit organizations.
     SECTION 2. COMPENSATION
     (a) ATI shall pay CONSULTANT starting on February 2, 2011 a fee for
SERVICES rendered to ATI at the rate of $30,000 per month for the remainder of
2011.

-2-



--------------------------------------------------------------------------------



 



For calendar year 2012, CONSULTANT’s fee shall be $15,000 per month. Such
payments to be made promptly after receipt by ATI of the documentation described
in Section 2(c) below.
     (b) In addition, so long as CONSULTANT performs SERVICES in accordance with
this Agreement throughout 2011, CONSULTANT will be eligible to fully
participate, without pro ration, in the 2009-2011 TSRP and KEPP long term
incentive programs (“2009 Plans”). In the event CONSULTANT does not perform
SERVICES, for any reason, throughout 2011, CONSULTANT will only be eligible to
participate in the 2009 Plans on a pro rata basis.
     (c) For the 2010 TSRP and KEPP long term incentive plans (“2010 Plans”),
CONSULTANT will be eligible to receive a pro rata share of 13/36 based on the
13 months CONSULTANT worked as a full-time employee during the 36 month
performance period for the 2010 Plans.
     (d) CONSULTANT’S participation in the 2009 and 2010 PRSP’s will continue to
vest as if CONSULTANT’S employment had continued.
     (e) CONSULTANT will not be eligible to participate in any short or long
term incentive plans that are adopted by the Company in 2011.
     (f) ATI will reimburse CONSULTANT for all reasonable and authorized
outof-pocket travel and living expenses (including lodging, food,
transportation, parking and telephone and Internet connection tolls) incurred by
CONSULTANT in connection with performing SERVICES. ATI expects to provide
CONSULTANT with office space and reasonable clerical support relating to
performing SERVICES. Reimbursement for expenses will be made only upon
presentation of reasonable evidence showing the date, nature and amount of the
expense incurred and submitted in such a manner as ATI may require, which
requirements shall generally follow the ATI expense reimbursement policies in
effect from time to time.
     (g) CONSULTANT will submit an invoice, with supporting documentation, to
ATI as soon as feasible after the end of each month during the Term of this
Agreement describing SERVICES rendered, the number of days expended and
containing sufficient detail of expenses for which reimbursement is requested.
     (h) ATI will provide the CONSULTANT with a laptop computer and Blackberry
or similar device as ATI deems to be appropriate under the circumstances.
     (i) It is understood that all benefits, including coverage under ATI’s
medical plan, to which CONSULTANT is entitled as a full-time employee of ATI
will terminate and be in accordance with CONSULTANT’S retirement benefits as a
former ATI employee.
     (j) Subscriptions to newspapers, periodicals, trade journals, and the like
which are provided by the Company may continue through their current expiration
dates, but thereafter the cost thereof will be the responsibility of the
CONSULTANT.

-3-



--------------------------------------------------------------------------------



 



     SECTION 3. TERM
     (a) This Agreement is effective as of February 2, 2011 and, unless earlier
terminated as set forth in Subsection (b) below, shall continue for a period of
twenty three (23) months thereafter until December 31, 2012. Thereafter, this
Agreement may be extended for additional monthly periods upon the mutual
agreement of the parties.
     (b) This Agreement may be terminated by either party prior to December 31,
2012 only upon (i) by ATI, as described in Subsection 6(b) below, failure of the
CONSULTANT to timely and professionally provide SERVICES as reasonably requested
by the CEO or the breach by the CONSULTANT of any of the several covenants in
this Agreement or (ii) by the CONSULTANT, the failure by ATI to pay when due the
fees and reimbursements under Section 2, except for failures which are cured
within 30 days of written notice of such failure. The parties specifically agree
that, notwithstanding an early termination of this Agreement, the obligations
under Sections 7, 8, 9, 10, and 11 shall continue and remain in full force and
effect.
     SECTION 4. ABSENCE OF THIRD-PARTY RESTRICTIONS
     CONSULTANT represents that he has the right to enter into this Agreement
and to perform SERVICES exclusively for ATI, and that there are no restrictions
whatsoever imposed on CONSULTANT by virtue of services to others, nor under any
third-party agreement or otherwise which would prevent him from performing
SERVICES for ATI or observing or complying with all the provisions of this
Agreement.
     SECTION 5. INDEPENDENT CONTRACTOR STATUS
     (a) CONSULTANT shall be an independent contractor and not an employee or
agent of ATI. ATI disclaims the right to control the manner of performance by
CONSULTANT. CONSULTANT shall not be considered, under this Agreement or
otherwise, to be entitled to ATI benefits or coverage or benefits under ATI
employee plans, qualified or non-qualified.
     (b) CONSULTANT agrees to indemnify ATI for any personal injury or property
damage sustained by CONSULTANT, other individuals, or any entity while
performing SERVICES for or on behalf of ATI. CONSULTANT will provide proof of
liability insurance coverage acceptable to ATI for said indemnification,
including but not limited to Automobile Liability insurance with minimum limits
of $100,000 single limit or $100,000/$300,000 bodily injury and $100,000
property damage for use of a personal automobile while performing services for
or on behalf of ATI.
     (c) Any tax, license fees, permits, or regulatory filings, or other
conditions imposed upon or required to render SERVICES shall be satisfied by
CONSULTANT.
     SECTION 6. NO RIGHT TO SUBCONTRACT
     (a) The provision of SERVICES under this Agreement is personal to the
CONSULTANT. CONSULTANT may not subcontract any portion of his SERVICES

-4-



--------------------------------------------------------------------------------



 



hereunder to others without the prior written consent of ATI and ATI’s written
approval of the terms and conditions of each such subcontract. Subcontracting
any part of the SERVICES under this Agreement, if approved by ATI, shall not
relieve CONSULTANT of any of his obligations with respect thereto.
     (b) CONSULTANT represents himself to possess skills and professional
ability requisite to performance of SERVICES. Health and stamina of CONSULTANT
adequate to permit efficient rendering of SERVICES, including travel, is a
condition to the continued effectiveness of this Consulting Agreement. Upon
total disability or death of CONSULTANT, this Agreement shall terminate
immediately and no further payments shall become due from ATI.
     SECTION 7. PATENT RIGHTS AND COPYRIGHTS
     (a) CONSULTANT shall promptly disclose to ATI all discoveries, inventions,
and improvements, patentable or non-patentable, conceived, made or developed by
CONSULTANT after the date of this Agreement arising out of the performance of
SERVICES under this Agreement. All such discoveries, inventions, and
improvements shall be the sole and exclusive property of ATI in respect to any
and all countries, their territories and possessions. CONSULTANT shall perform
at the request of ATI all lawful acts and execute, acknowledge, and deliver all
such instruments deemed necessary by ATI to vest in ATI the entire right, title
and interest in and to such discoveries, inventions, and improvements, and to
enable ATI properly to prepare, file, and prosecute applications for and obtain
patents (including all kinds of intellectual property) thereon in any and all
countries selected by ATI as well as reissues, renewals, and extensions thereof,
and to obtain and record title to such applications and patents so that ATI
shall be the sole and absolute owner thereto in any and all countries in which
it may desire patent or like protection. The obligations of CONSULTANT under
this Section 7 shall survive termination of this Agreement.
     (b) The parties intend that any and all works by CONSULTANT are a work for
hire under the copyright laws such that ATI is the copyright owner of any and
all works made by CONSULTANT in performance of SERVICES. In the event the works
are not works for hire by operation of law, CONSULTANT hereby transfers
ownership to ATI of all such copyrights and assigns to ATI all exclusive rights,
and specifically waives all CONSULTANT’S special rights in such copyrights.
     SECTION 8. NONCOMPETE
     (a) For good consideration and as an inducement for ATI to enter into this
Agreement, CONSULTANT agrees not to directly or indirectly compete with the
business of ATI and its successors and assigns during the term of this
Agreement.
     (b) The term “compete” as used herein shall mean that the CONSULTANT’S
owning, managing, operating, consulting with or being employed in a business
(whether or not incorporated) substantially similar to, or competitive with, any
of the present or

-5-



--------------------------------------------------------------------------------



 



future businesses of ATI or such other business activity in which ATI may
substantially engage or had substantially engaged during the Term of
CONSULTANT’S employment with ATI or during the term of this Agreement.
     (c) The obligation of CONSULTANT under this Section 8 shall extend to any
market and each geographical area in which ATI conducts its business and/or in
which ATI products are sold.
     SECTION 9. NONSOLICITATION
     During the term, CONSULTANT agrees that CONSULTANT shall not, without the
prior written consent of ATI, directly or indirectly:
     (a) hire, employ or engage any person who is an employee, consultant, sales
representative or sales agent of ATI during the Term of this Agreement;
     (b) induce or attempt to induce any person who is an employee, sales
representative or independent sales agent of ATI to terminate or materially
reduce his or her employment or other relationship with ATI; or
     (c) induce or attempt to induce any person who is a customer (direct or
indirect) of ATI to terminate or fail to renew or not extend or to change the
terms of any written or oral agreement or understanding, course of dealing or
other relationship with ATI or to reduce the amount of business it conducts with
ATI or any subsidiary of ATI.
     SECTION 10. CONFIDENTIALITY
     (a) The term “INFORMATION” means all technical data and other information
of every kind, written and unwritten, including information of a technical,
engineering, operational, or economic nature discovered or learned by the
CONSULTANT during his employment with ATI prior to February 1, 2011 and/or
thereafter becoming known to CONSULTANT by ATI, whether by disclosure by ATI, by
the CONSULTANT by observing ATI’s facilities, methods and processes, or
conceived, made, or developed by CONSULTANT in the course of performing SERVICES
for ATI under this Agreement.
     (b) Without the express written consent of ATI to the contrary, all
INFORMATION shall be:

  (i)   received and maintained in confidence by CONSULTANT and shall not be
disclosed, directly or indirectly, by CONSULTANT to any related or unrelated
party whatsoever; and     (ii)   used by CONSULTANT only and exclusively for the
performance of SERVICES for ATI.

     (c) The foregoing obligations of confidentiality use and nondisclosure
shall not apply to any INFORMATION which:

-6-



--------------------------------------------------------------------------------



 



  (i)   was known to CONSULTANT prior to the date CONSULTANT became an employee
of ATI as can be shown by documentary evidence; or     (ii)   is or becomes
available in issued patents, published patent applications, or printed
publications of general public circulation other than by acts or omissions of
CONSULTANT; or     (iii)   is rightfully obtained by CONSULTANT without
restriction from sources other than ATI who are rightfully in possession of such
INFORMATION and who are not under any obligation of confidentiality to ATI.

     (d) CONSULTANT shall not publish findings obtained in the course of
SERVICES without the prior written approval of ATI.
     (e) CONSULTANT agrees that all tangible embodiments of INFORMATION,
including reports, memoranda, e-mail, computer software, drawings, designs, and
worksheets, made or obtained by CONSULTANT in performance hereof, shall be and
remain the property of ATI, may not be reproduced by CONSULTANT without written
consent of ATI, and shall be returned to ATI promptly upon written request made
by ATI or upon termination of this Agreement.
     (f) The obligation of CONSULTANT under this Section 10(a) through (e) shall
continue in effect for a period of five (5) years from the date on which the
last SERVICES are performed by CONSULTANT for ATI and shall survive such
termination of this Agreement.
     SECTION 11. EQUITABLE REMEDIES
     The parties hereto agree that irreparable harm would occur in the event
that any of the agreements, covenants and provisions of this Agreement were not
performed fully by the parties in accordance with their specific terms and that
money damages would not be an adequate remedy because of, among other reasons,
the difficulty of ascertaining and quantifying the amount of damages that will
be suffered by a party in the event of nonperformance and the additional damages
inflicted by allowing the behavior of the breaching party to continue. It is
hereby agreed that a party hereto shall be entitled to an injunction or
injunctions or other equitable relief to restrain, enjoin and prevent breaches
of this Agreement, particularly breaches of the covenants set forth in
Section 7, 8, 9 and 10 above, in addition to and not in lieu of any damages that
may be or become payable at law. Each party hereto consents to the jurisdiction
of the courts of Pennsylvania and to the exercise by those courts of equity
principles as if sitting in equity at common law.
     SECTION 12. ASSIGNMENT OF RIGHTS
     This Agreement shall inure to the benefit of and be binding upon ATI, its
successors and assigns. This Agreement shall not be assigned by CONSULTANT

-7-



--------------------------------------------------------------------------------



 



without the prior written consent of ATI. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any person other than
the parties hereto, any right, remedy or claim, under or by reason of this
Agreement.
     SECTION 13. WAIVER OF RIGHTS
     Neither party shall be deemed to have waived any right, power or privilege
under this Agreement or any provision hereof unless such waiver shall have been
duly executed in writing and acknowledged by the party to be charged with such
waiver. The failure of any party to enforce at any time any of the provisions of
this Agreement shall in no way be construed to be a waiver of this Agreement or
any parts thereof or the right of any party to thereafter enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach. All remedies permitted under this
Agreement shall be taken and construed as cumulative.
     SECTION 14. CORRESPONDENCE
     All notices, approvals, consents, requests, or demands required or
permitted to be given under this Agreement shall be in writing and shall be
deemed sufficiently given when deposited in the mail, registered or certified,
postage prepaid, and addressed to the party entitled to receive such notice at
the address shown below:

          If to ATI:   Allegheny Technologies Incorporated
 
  Address:   1000 Six PPG Place
 
      Pittsburgh, PA 15222-5479     Attention: General Counsel
 
        If to CONSULTANT:   Lynn D. Davis     [home address omitted]

     Any party may subsequently designate another address by notice given in
accordance with this Section 14. If notice is given by any other method than
that stated herein, it shall be deemed effective only when the written notice is
actually received.
     SECTION 15. MISCELLANEOUS
     (a) This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter of this Agreement and merges and
supersedes all prior agreements, commitments, representations, writings, and
discussions between them, whether written or oral. It is expressly understood
that no representations, promises, warranties, or agreements have been made by
either party except as the same are set forth herein. This Agreement may not be
amended or

-8-



--------------------------------------------------------------------------------



 



terminated except in writing and signed by the proper and duly authorized
representative of the party intended to be bound thereby.
     (b) No other rights or obligations other than those expressly recited
herein are to be implied by this Agreement with respect to patents, inventions,
and INFORMATION specifically, nothing contained in this Agreement shall be
construed to grant CONSULTANT, directly or indirectly, any license or other
right under any patent or patent application or other intellectual property
owned or controlled by ATI.
     (c) If any provisions of this Agreement or its application to any person or
circumstance is invalid or unenforceable, then the remainder of this Agreement
or the application of such provision to other persons or circumstances shall not
be affected thereby; provided, however, that if any provision or application
thereof is invalid or unenforceable, then a suitable and equitable provision
shall be substituted therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of the invalid or unenforceable provision.
     (d) The captions of the sections of this Agreement are for convenience only
and shall not control or affect the meaning or construction of any provisions of
this Agreement.
     (g) This Agreement shall be governed by and interpreted in accordance with
the laws of the Commonwealth of Pennsylvania, excluding its conflict of law
provisions.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement in
triplicate on the dates hereinafter shown.

                  ALLEGHENY TECHNOLOGIES         INCORPORATED       CONSULTANT
 
               
By:
  /s/ Jon D. Walton       By:   /s/ Lynn D. Davis
 
               
 
  Jon D. Walton           Lynn D. Davis
 
               
Date: January 25, 2011
      Date: January 10, 2011
 
               

-9-